Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Basta, sin embargo, echar una ojeada a las prácticas de los estados y las sociedades contemporáneas para percatarse, por otro lado, que el principio de igualdad ante la ley no ha ago-tado sus posibilidades como instrumento “liberador”. (Énfasis suplido.) E. Rivera Ramos, La Igualdad: Una Visión Plural, 69 Rev. Jur. U.P.R. 1, 12 (2000).
Nos vemos precisados a disentir en el caso ante nos por entender que la opinión del Tribunal altera el esquema *267legislativo de la Ley para la Protección de Madres Obre-ras(1) y descompone la normativa jurisprudencial que in-terpreta dicha ley, y que tan esmeradamente hemos parti-cularizado para los casos de despido injustificado de una mujer embarazada.
En este caso debemos determinar si la Ley para la Pro-tección de Madres Obreras aplica a casos de despido injus-tificados de mujeres embarazadas cuando el patrono de-muestra que desconocía el hecho del embarazo. Según la opinión del Tribunal, la contestación es en la negativa. Sin embargo, no podemos estar de acuerdo con dicho resultado. Tanto el texto de la Ley para la Protección de Madres Obreras como su desarrollo legislativo demuestran que el factor cardinal de dicho estatuto es el hecho del embarazo y no el conocimiento de éste por parte del patrono. Asi-mismo, es evidente que su propósito es proteger a las mu-jeres trabajadoras y no sancionar a los patronos. Veamos.
f — 1
La Ley para la Protección de Madres Obreras disponía en su texto original, según aprobado en 1942, lo siguiente:
El patrono no podrá, sin justa causa, despedir a la mujer embarazada. No se entenderá que es justa causa el menor rendimiento para el trabajo, [por] razón del embarazo. See. 4 de la Ley para la Protección de Madres Obreras, 29 L.P.R.A. sec. 469 (ed. 1955).
Al interpretar la referida disposición, en Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626 (1967), resolvi-mos que una obrera embarazada contratada por un periodo de tiempo indeterminado que es despedida sin justa causa, no tiene remedio alguno al amparo de la Ley para la Pro-tección de Madres Obreras. En ese caso, la obrera sólo te-*268nía derecho a la mesada establecida bajo la ley de despido injustificado vigente en ese entonces. El remedio que reco-nocía la Ley para la Protección de Madres Obreras se limi-taba a una compensación económica durante el periodo de descanso. Véase R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, [s. Ed.], 1996, págs. 173-74.
Con el propósito de remediar esta situación y ampliar la protección que ofrecía la ley, se enmendó en 1969 mediante la Ley Núm. 39 de 19 de junio de 1969. Delgado Zayas, op. cit. En esa ocasión se añadió el inciso (a) a la See. 4, el cual dispone:
(a) Todo patrono que despida, suspenda, reduzca el salario, o discrimine en cualquier forma contra una trabajadora por ra-zón de la merma en su producción mientras ésta se encuentre en estado de embarazo o rehúse restituirla en su trabajo luego del alumbramiento o adopción de un menor a tenor con la legislación y procedimientos legales vigentes en Puerto Rico o cualquier jurisdicción de los Estados Unidos de América, incu-rrirá en responsabilidad civil por una suma igual al doble del importe de los daños causados a la trabajadora, o por una suma no menor de mil (1,000) dólares ni mayor de cinco mil (5,000) dólares a discreción del tribunal si no se pudieran de-terminar daños pecuniarios o el doble de éstos, si montaran a una suma menor de mil (1,000) dólares.
La empleada además tendrá derecho a que se le reponga en su trabajo so pena de incurrir el patrono en daños adicionales idénticos o iguales a los establecidos en esta sección. 20 L.P.R.A. see. 469.
Durante el trámite legislativo de esta enmienda, el le-gislador, citando el caso de Schneider v. Tropical Gas Company, Inc., supra, expresó que
[ajctualmente, la ley prohíbe el despido injustificado de una obrera embarazada y establece que el menor rendimiento de ésta, en razón del embarazo, no es justa causa. Según fuera interpretada esa disposición por el Tribunal Supremo de Puerto Rico en el caso de Schneider v. Tropical Gas [Company, Inc., supra,] ... la ley no le da derecho a la mujer embarazada a reclamar daños contra el patrono que la despide en razón de *269su menor rendimiento. Esto quiere decir que el único remedio que tiene actualmente la obrera es una acción por despido in-justificado, la cual ciertamente no es remedio adecuado y suficiente. Por la acción por despido el patrono sólo tiene que pagar un mes de sueldo que es lo mismo que tiene que pagar por el descanso de ocho semanas a medio sueldo y tendría en-tonces el patrono la ventaja económica que le produciría otra empleada que no esté en estado de embarazo. (Enfasis suplido.) Informe de la Comisión de Trabajo y Fomento Cooperativo del Senado sobre el P. del S. 14 de 1 de abril de 1969, 6ta Asam-blea Legislativa, lera Sesión Ordinaria, pág. 3.
Es evidente que esta enmienda a la ley tuvo el propósito de disponer que en todo caso de despido sin justa causa de una mujer embarazada, la ley aplicable sería la Ley para la Protección de Madres Obreras y no la Ley de Despido Injustificado, hoy Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m) (en adelante la Ley de Despido Injustificado). Esto, en vista del remedio inadecuado e in-suficiente que ofrecía esta última y de las graves conse-cuencias económicas que trae consigo el despido de una futura madre.
Según lo resuelto en Schneider v. Tropical Gas Company, Inc., supra, la Ley para la Protección de Madres Obreras no proveía remedio alguno para las mujeres em-barazadas que fueran despedidas sin justa causa. Delgado Zayas, op. cit., pág. 174. El remedio que ofrecía dicho esta-tuto se limitaba a una compensación económica durante el periodo de descanso antes y después del alumbramiento. Es en vista de ello que se enmienda para disponer que en ausencia de justa causa, el despido de una mujer embara-zada constituye una infracción a la Ley para la Protección de Madres Obreras y no un mero caso de despido injustificado.(2) En otras palabras, en casos de despidos de *270mujeres embarazadas, sólo la presencia de justa causa li-bera al patrono de responder bajo la Ley para la Protección de Madres Obreras. Esa fue la intención legislativa. Véase, además, Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998).
No obstante lo anterior, la opinión del Tribunal sostiene que la Ley para la Protección de Madres Obreras no aplica a casos de despido injustificado de mujeres embarazadas, si el patrono demuestra que desconocía el hecho del embarazo. Esta apreciación de la ley tiene el efecto de re-crear la situación que el legislador trató de evitár con la enmienda de 1969. Es decir, según la opinión del Tribunal, existen casos de mujeres embarazadas despedidas sin justa causa que no recibirán protección al amparo de la Ley para la Protección de Madres Obreras sino que debe-rán conformarse con el “remedio inadecuado e insuficiente” de la Ley de Despido Injustificado.
Nos parece que el resultado al que se llega responde, primero, a que se enfoca el esquema legislativo de la Ley para la protección de Madres Obreras como referente a conducta discriminatoria exclusivamente, lo cual no es correcto. Segundo, porque confunde el propósito de dicha legislación de proteger a la mujer trabajadora con el de sancionar al patrono.
Nuestra posición no sólo encuentra fundamento en el desarrollo del texto de la ley y en su historial legislativo, sino también en la jurisprudencia de este Tribunal. En Rivera Águila v. K-Mart de P.R., supra, resolvimos que me-diante la See. 4 de la Ley para la Protección de Madres Obreras, se colocó a la mujer embarazada en una clasifica-ción especial distinta a los demás empleados. No sólo se prohibió el despido de su empleo, sin justa causa, a una mujer embarazada, sino que también se excluyó del con-cepto “justa causa” el menor rendimiento por razón del embarazo.
Mediante la [Ley para Protección de Madres Obreras, *271supra,] se proveyó una protección mayor que la que ofrece la Ley Núm. 100 [de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq.]. En una acción entablada bajo la [Ley para la Protección de Madres Obreras, supra,] el patrono res-ponde en daños si despide, sin justa causa, a una mujer embarazada. De otra parte, una reclamación bajo la Ley Núm. 100, supra, podría no proceder si, a pesar de no existir justa causa para et' despido, el patrono prueba que éste no fue discriminatorio. Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 53 (1983); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 502-503 (1985). (Énfasis suplido.) Rivera Águila v. K-Mart de P.R., supra, págs. 609-610. Véase, además, Soc. de Gananciales v. Centro Gráfico, supra.
Una vez entablada una acción por la empleada al am-paro de la Ley para la Protección de Madres Obreras, me-diante la cual reclamó un resarcimiento por haber sido des-pedida de su empleo sin justa causa mientras estaba embarazada, el patrono viene obligado a alegar en su con-testación los hechos que motivaron el despido. Es al pa-trono a quien le corresponde probar, mediante la prepon-derancia de la evidencia, que el despido estuvo justificado. El peso de la prueba se desplaza de la parte demandante recurrente hacia el demandado recurrido, y es sobre éste que recae el onus probandi. Soc. de Gananciales v. Centro Gráfico, supra; Rivera Águila v. K-Mart de P.R., supra. “En reclamaciones al amparo de la [Ley para la Protección de Madres Obreras] surge, pues, una presunción de despido injustificado que el patrono viene obligado a rebatir.” (En-fasis suplido.) Rivera Águila v. K-Mart de P.R., supra, pág. 610. “Es al patrono al que le corresponde persuadir al juz-gador de la no existencia del hecho presumido: el despido injustificado. Hawayek v. A.F.F., 123 D.P.R. 526 (1989).” (Énfasis suplido.) Id.

El requisito esencial para la aplicación de la [Ley para la Protección de Madres Obreras es que la mujer haya sido des-pedida durante su embarazo; ante ese hecho, le corresponde a la parte demandada el peso de probar que había justa causa, 
*272
según la ley define ese concepto, para terminar la relación obrero-patronal.

...La cuestión que ha de ser resuelta no es si el despido fue motivado por la condición de embarazo de la demandante; la cuestión es si, estando embarazada la demandante, el patrono la despidió por causa justificada. (Enfasis suplido.) Soc. de Gananciales v. Centro Gráfico, supra, págs. 961-963.
De lo anterior se desprende diáfanamente que no es ne-cesario que el despido sea discriminatorio o por razón del embarazo para que el patrono responda al amparo de la Ley para la Protección de Madres Obreras. Es suficiente con el hecho de que la mujer esté embarazada al momento del despido y no exista justa causa para ello. Por lo tanto, es forzoso concluir que si la causa de acción no se funda-menta en una alegación de discrimen por razón de emba-razo, sino despido sin justa causa de una mujer embara-zada, es impertinente si el patrono conocía o no el estado de preñez de la obrera despedida.
Lo anterior se evidencia, además, a través del propio texto de la See. 4 de la Ley para la Protección de Madres Obreras, supra, según enmendado en 1969. Nótese que dicho artículo prohíbe varias conductas en ausencia de justa causa, a saber: (i) despido; (ii) suspensión; (iii) reducción del salario; (iv) discriminen en cualquier forma contra una trabajadora por razón de la merma en su producción mien-tras ésta se encuentre en estado de embarazo, o (v) que el patrono rehúse restituir a la trabajadora luego del alum-bramiento o adopción de un menor. Por consiguiente, el despido de una obrera embarazada no tiene que ser por razón de su embarazo o discriminatorio para que ésta esté protegida por la Ley para la Protección de Madres Obreras.
Como podrá observarse, la Ley para la Protección de Madres Obreras no se limita a prohibir el discrimen por razón de embarazo, sino que abarca otras decisiones adver-sas a la obrera embarazada cuando no se fundamentan en justa causa. En vista de lo anterior, el patrono no puede *273escapar de su responsabilidad bajo la Ley para la Protec-ción de Madres Obreras, aun cuando pruebe que descono-cía el estado de preñez de la obrera, porque el asunto crucial es el hecho del embarazo y la ausencia de justa causa para su despido. Es decir, si se despide a una traba-jadora sin justa causa, aplica la Ley de Despido Injustificado. Ahora, si se despide a una mujer embara-zada sin justa causa, aplica la Ley para la Protección de Madres Obreras independientemente de si el patrono cono-cía o no el estado de preñez de la obrera despedida.
Si este Tribunal quiere ahora alterar la norma anterior, debe así expresarlo. Lo que es impermisible es que se esté modificando el esquema legal de la reclamación según el referido estatuto para asemejarlo al de la Ley Núm. 100, supra.(3) Nótese, sin embargo, que el hecho presumido bajo la Ley para la Protección de Madres Obreras es que el des-pido fue injustificado, no que fue discriminatorio, como ocurre al amparo de la Ley Núm. 100, supra.
¿Cuál es la utilidad de la presunción de despido injusti-ficado que establece la Ley para la Protección de Madres Obreras cuando el patrono demuestre que desconocía del embarazo de la obrera que despidió sin justa causa? Obvia-mente, el desconocimiento del embarazo por parte del pa-trono no rebate la presunción de despido injustificado. No obstante, y a pesar de no haber rebatido el hecho presu-mido, la opinión del Tribunal concluye que el patrono res-ponderá por la mesada que dispone la Ley de Despido In-justificado y no según la Ley para la Protección de Madres *274Obreras. Ala luz de lo anterior debemos concluir que dicha presunción ha perdido su utilidad.
De otra parte, nada en el historial legislativo o en el texto de la ley nos lleva a concluir que “[e]s el conocimiento del embarazo por parte del patrono lo que establece la culpa de éste, agrava la acción del despido sin justa causa y justifica que se le imponga con todo su rigor las sanciones económicas que establece la [Ley para la Protección de Ma-dres Obreras]” (énfasis suprimido), según se concluye en la opinión mayoritaria, pág. 262. Por el contrario, es evidente que el propósito fue proteger a las obreras en estado de embarazo que son despedidas sin justa causa, con el fin de atenuar las graves consecuencias económicas que conlleva el desempleo precisamente cuando se está en espera de un nuevo miembro de la familia. Fue fundamental para el pro-ceso legislativo el hecho de que el remedio que provee la Ley de Despido Injustificado es insuficiente e inadecuado para casos de despidos sin justa causa de una mujer embarazada.
Conforme a lo anterior, disentimos de la opinión del Tribunal que determina que en este caso la obrera embara-zada despedida sin justa causa no está protegida por la Ley para la Protección de Madres Obreras. Por lo tanto, confir-maríamos la determinación del Tribunal de Primera Ins-tancia y del Tribunal de Circuito de Apelaciones de que el desconocimiento del embarazo de la demandante no es una defensa contra una reclamación bajo la Ley para la Protec-ción de Madres Obreras, y devolveríamos los autos para la continuación de los procedimientos.

(1) Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. secs. 467-474).


(2) En Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599, 608 esc. 7 (1989), acla-ramos que “[e]n Schneider v. Tropical Gas Company, Inc., ... resolvimos que al am-paro de la Ley Núm. 3, supra, la mujer obrera embarazada despedida injustificada-mente sólo tenía derecho a la mesada ... En 1969, ... la Asamblea Legislativa enmendó la See. 4 de la [Ley para la Protección de madres Obreras, supra,] para permitirle a la obrera así despedida reclamar compensación por daños”.


(3) Al amparo de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151) una vez se establece la presunción de discrimen, el patrono que decide defenderse puede presentar prueba que rebata la presunción de discrimen, presentar prueba de que el despido fue justificado, o que a pesar de haber habido un despido injustificado no fue discriminatorio. Diaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001). Si luego de presentada la totalidad de la evidencia queda demostrado que la razón para el despido no fue discriminatoria, pero el patrono demandado no logra establecer que hubo una causa justificada para despedir al empleado, el tribunal deberá concluir que el despido fue injustificado. Bajo estas circunstancias, el em-pleado demandante sólo será acreedor de los remedios provistos por la Ley de Despido Injustificado. Belk v. Martínez, 146 D.P.R. 215, 232 (1998).